Case 18-70296-jwc              Doc 31          Filed 02/12/20 Entered 02/12/20 17:57:47                  Desc Main
                                               Document     Page 1 of 27


                           I THE U ITED STATES BA KRUPTC C URT
                                  RTHER DISTRICT     E R IA
                                      AT A TA DI ISI

    I RE                                                              CASE

     H       ARK                                                      CHAPTER

                   D                                                  UD E         E   ER          CA E DER

     ATI STAR               RT A E              CDBA          R       C       TESTED       ATTER
    C PER




     H   ARK     D
    EA C     C D
    A C     HA E T

                   R


                                                NOT           O           N

                       T           NOT                                                                       R
            A           S                      C D        S                                          C
                       R                        A             S            C D         S

                       T                   T        NOT                C
    C                      U           S        C                 T   T        D       S    A            A
        A

         NOT           TO O                 TO       T
        USC S                      I

                                                                  C   US B                     C
                                                                   US


            NOT        TO              TO                                                  C

                                                I
I                              C                                                                             C

                                                          C
Case 18-70296-jwc   Doc 31   Filed 02/12/20 Entered 02/12/20 17:57:47            Desc Main
                             Document     Page 2 of 27


              I

               C                                                       T             C
          C   US B               C     T   T       D           S       R         A       A


      I

                                                                   I
              C

                             C



                                               B   K                   B
                                               A
                                               A           P           P
                                                       P               C
                                                   P               R       E S
                                               A           A
                                               P

                                               E
Case 18-70296-jwc              Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47             Desc Main
                                         Document     Page 3 of 27


                          I THE U ITED STATES BA KRUPTCY C URT
                                 RTHER DISTRICT     E R IA
                                     AT A TA DI ISI

 I RE                                                     CASE

     H       ARK                                          CHAPTER

                      D                                    UD E       E   ERY         CA E DER

     ATI STAR             RT A E          CDBA     R      C   TESTED          ATTER
 C     PER




   H   ARK      D
  EA C     C D
  A CY    HA EY T

                      R


                              TI        R RE IE R   THE AUT   ATIC STAY
                                        A D THE C DEBT R STAY

         C       ES                                           C

                  T                                 S                     B               C

                                              S                   B               C




             S            D



             D                            S                                   P

                                   D     D    B

                  T

                  A                                                                   D
Case 18-70296-jwc    Doc 31   Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                              Document     Page 4 of 27




            T

                P

            B




            B                  D



                                                                T



                                                  R B       P




                                                        D



            A




        HERE    RE
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47      Desc Main
                              Document     Page 5 of 27


       D

                        R B       P                                           C

   T

                    D         D       C




                                              B    K          B
                                              A
                                              A           P       P
                                                      P           C
                                                  P           R       E S
                                              A           A
                                              P

                                              E
Case 18-70296-jwc   Doc 31   Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document     Page 6 of 27
Case 18-70296-jwc   Doc 31   Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document     Page 7 of 27
Case 18-70296-jwc   Doc 31   Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document     Page 8 of 27
Case 18-70296-jwc   Doc 31   Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document     Page 9 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 10 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 11 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 12 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 13 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 14 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 15 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 16 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 17 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 18 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 19 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 20 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 21 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 22 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 23 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 24 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 25 of 27
Case 18-70296-jwc   Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47   Desc Main
                             Document      Page 26 of 27
Case 18-70296-jwc         Doc 31    Filed 02/12/20 Entered 02/12/20 17:57:47                    Desc Main
                                   Document      Page 27 of 27


                          UNITE ST TES   N U T                                 U T
                           N   T E N IST I T     E                             I
                                  T NT    I ISI N

     IN RE:                                                            N             J

     JOHN MARK LONG




                                   E TI I           TE           SE    I E

                                        I                                            N

                                                S                          S

E



          E                                 :

 H                                                           N         J
      I                             I

               M



 J        M    L                                         L        L

              GA                                                      GA

I E TI             UN E   EN   T                E   U        T        TT E      E        IN   IS T UE
    :

                                                             K J               N :
                                                    A                  M
                                                    A                   LL

                                                                           R    NE
                                                    A             GA
                                                             :
                                                         :
                                                    E        :
